—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated December 13, 1995, which denied her motion to vacate an order of the same court dated October 12, 1993, which, upon the default of the plaintiff in opposing the defendants’ motion for summary judgment dismissing the complaint, granted the motion.
Ordered that the order is affirmed, with costs.
It is well settled that a party attempting to vacate a default must establish both a reasonable excuse for the default and a meritorious claim or defense (see, Putney v Pearlman, 203 AD2d 333). The plaintiff has failed to satisfy this standard in this case. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.